      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 1 of 21 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
JOHN DOE,                                                     Civil Case No: 19cv6039

                 Plaintiff,                                   COMPLAINT

-against                                                      Jury Trial Demanded

STATE UNIVERSITY OF NEW YORK
AT STONY BROOK, MATTY A. ORLICH,
and KATHRYN N. SANTIAGO,
                  Defendants.
------------------------------------------------------x


                 Plaintiff, JOHN DOE (“Plaintiff”’), by his attorneys, THE KAPLAN LAW

OFFICE, as and for his Complaint against STATE UNIVERSITY OF NEW YORK AT STONY

BROOK (“Defendant” or “Stony Brook”), MATTY A. ORLICH, in her individual and official

capacity as Director, Office of University Community Standards (“Ms. Orlich”), and KATHRYN N.

SANTIAGO, in her individual and official capacity as a Title IX Investigator

("Ms. Santiago") (hereinafter collectively referred to as "Defendants"), seeks damages,

against Defendants, and any other and further relief that this Court deems just and proper, and

respectfully alleges as follows:

                                       SUMMARY OF THE CASE

1.      This case arises out of a disciplinary action for sexual misconduct conducted by

Defendant.

2.      Plaintiff was found responsible for the alleged misconduct in a determination of the

Appeals Board of Stony Brook University dated January 12, 2017.




                                                          1
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 2 of 21 PageID #: 2



3.     However, the New York State Appellate Division, Second Department in a decision

dated March 27, 2019, annulled Defendant’s determination and Defendant was ordered to

expunge Plaintiff’s record.

4.     This action is for damages in connection with Defendant’s wrongful determination.

                                         THE PARTIES
5.     Plaintiff is a citizen and resident of the State of New York.

6.     Defendant Stony Brook is a public university located in Stony Brook, New York, Suffolk

County. It is one of 64 institutions that make up the State University of New York system.

7.     During the events described herein, Plaintiff was a student at Stony Brook and resided in

New York, New York.

8.     Upon information and belief, Matty A. Orlich is an individual with a residence in New

York. At all times relevant hereto, Ms. Orlich was and remains the Director Office of University

Community Standards at SUNY Stony Brook and works in Stony Brook, New York.

9.     Upon information and belief, Kathryn N. Santiago is an individual with a residence in

New York. At all times relevant hereto, Ms. Santiago was and remains a Title IX Investigator at

SUNY Stony Brook and works in Stony Brook, New York.

                                JURISDICTION AND VENUE

10.    This Court has federal question and supplemental jurisdiction pursuant to 28 U.S.C. §

1331 and under 28 U.S.C. § 1367 because the state law claims are so closely related to the

federal law claims as to form the same case or controversy under Article III of the U.S.

Constitution.

11.    This Court has personal jurisdiction over Defendant Stony Brook on the grounds that it is

located and conducts business within the State of New York and has a place of business in

Suffolk County.

                                                 2
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 3 of 21 PageID #: 3



12.     Venue for this action properly lies in this district pursuant to 28 U S C §1391 because

Stony Brook is located in and considered to reside in this judicial district, and a substantial part

of the events or omissions giving rise to the claims occurred in this judicial district.

                                   FACTUAL ALLEGATIONS

The Underlying Sexual Encounter

13.     On or about April 14, 2016, Plaintiff and his male roommate (“Roommate”) were

walking through Defendant’s campus on the way to their dormitory.

14.     Plaintiff is African-American. Roommate is White/Caucasian.

15.     A female student whom Plaintiff did not know, approached the pair and advised that she

liked Plaintiff and would like to accompany him to his dorm room.

16.     Plaintiff agreed and the three of them returned together to Plaintiff and Roommate’s

shared dorm room.

17.     Once in the dorm room, she proceeded to engage in sexual/pre-sexual conduct with

Plaintiff and Roommate.

18.     The female student never objected to any of the sexual contact between herself and

Plaintiff. She consented to and participated willfully in all of the sexual conduct between her

and Plaintiff that night.

19.     At no time during this sexual encounter did Plaintiff penetrate her anus with his finger (or

in any other manner).

20.     Immediately following her sexual encounter with Plaintiff, she went to the dorm

bathroom with Roommate and when she returned to the dorm room, she consensually engaged in

oral sex with Roommate.




                                                  3
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 4 of 21 PageID #: 4



21.    Witnesses who saw the female student leaving Plaintiff’s dorm room reported that she

did not appear distraught or upset in any way.

Sexual Assault Allegations and Governing Policies

22.    On or about April 18, 2016, Defendant accused Plaintiff of violating seven sections of

Defendant’s code of conduct in connection with allegedly sexual assaulting the female student

on or about April 14, 2016 in Plaintiff’s dormitory room.

23.    The seven alleged violations were under the following sections of Defendant’s code of

conduct:

       a) Section III.A.1.a—Offense against Person (threatening, intimidating, bullying or

           abusive acts);

       b) Section III.A.1.d—Interference (prevented person from leaving room);

       c) Section III.A.1.f—Discrimination;

       d) Section III.A.9.a—Disruption of University Activities;

       e) Section VII.C.5.a—Sexual Harassment (kissing);

       f) Section VII.C.5.b—Sexual Harassment (vaginal intercourse);

       g) Section VII.C.5.c—Sexual Harassment (oral sex).

24.    The female student alleged that the sexual acts engaged in with Plaintiff were non-

consensual.

25.    Roommate was also charged with sexual assault by the female student.

26.    In response to the allegations against Plaintiff, Defendant sent Plaintiff an email outlining

his rights as a student accused of sexual assault (as set forth in Defendant’s code of conduct) and

banned Plaintiff from Defendant’s campus.




                                                 4
       Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 5 of 21 PageID #: 5



27.     During this time, Plaintiff was still attending classes and preparing for final exams for the

semester.

28.     Once Defendant suspended Plaintiff, he was not permitted to be on campus and was

unable to continue attending classes and was unable to take his exams.

29.     Accordingly, Plaintiff withdrew from all of his classes for the spring semester of 2016 to

avoid getting an F in his classes.

Plaintiff’s Initial Response

30.     With hopes of efficiently and candidly addressing the serious allegations against him,

Plaintiff and his attorney met with university officials, including Ms. Kathryn Santiago and made

a voluntary statement.

31.     In that statement, Plaintiff stated all sexual contact sexual contact he had engaged in with

the female student was entirely consensual.

32.     Plaintiff further informed Ms. Santiago that after he and the female student engaged in

consensual sexual conduct, she also engaged in consensual sexual conduct with Roommate in the

dormitory room.

33.     During the relevant time, Ms. Santiago was a Title IX Investigator and Deputy Title IX

Coordinator and thereby had a conflict of interest and could not be an independent investigator.

34.     In their report of Plaintiff’s voluntary statement, Ms. Santiago erroneously stated that

Plaintiff reported that he “poked [her] butt hole with his finger (jokingly) and said ‘is this the

right hole’ and she laughed” while she performed oral sex on him.

35.     The female student did not accuse Plaintiff of having poked [her] butt hole with his finger

(jokingly) and said ‘is this the right hole’ and that she laughed while she performed oral sex on

him.



                                                  5
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 6 of 21 PageID #: 6




The Hearing and Decision

36.    On or about July 6, 2016, Plaintiff received formal charges from Defendant, with a

hearing date scheduled for August 19, 2016.

37.    A hearing was held on August 19, 2016 before a panel of administrators who would make

a final decision in the matter. Also in attendance were Plaintiff and his counsel as well as the

female student and her advisor.

38.    Neither Plaintiff’s attorney nor Roommate’s attorney were permitted to participate in the

hearing.

39.    Plaintiff was permitted to provide a list of questions for the female student. The panel

asked some of these questions but omitted many. The panel also looked at only some of the

evidence in connection with Plaintiff.

40.    Both Plaintiff and Roommate evoked their rights under the 5th Amendment to the United

States Constitution and refused to answer any questions about the incident.

41.    Therefore, the issue of whether Plaintiff poked the female student in her butt was not

addressed in the hearing. The female student did not mention it in any of her statements at the

hearing.

42.    On or about September 2, 2016, Defendant’s Director of Office of Community Standards

informed Plaintiff that he was found responsible for just one violation of the code of conduct.

43.    However, Defendant’s written decision found Plaintiff responsible for three alleged

violations of the code of conduct, as follows:

       a) Section VII.C.5.a—Sexual Harassment: Kissing, Vaginal Intercourse, Oral Sex, Anal

           Sex;



                                                 6
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 7 of 21 PageID #: 7



       b) Section VII.C.5.b—Non-Consensual Sexual Contact: Kissing, Vaginal Intercourse,

             Oral Sex, Anal Sex;

       c) Section VII.C.5.c—Non-Consensual Sexual Intercourse and/or Penetration: Vaginal

             Intercourse, Oral Sex, Anal Sex;

44.    The findings of responsibility for Plaintiff were premised solely upon his alleged

statement that he “poked [her] butt with his finger” without affirmative consent.

45.    Defendants made such finding in spite of the fact that at the hearing, the female student

never testified that Plaintiff “poked her butt hole” or otherwise inserted his finger (or anything

else) into her anus.

46.    Indeed, in her testimony at the hearing and in her statement to investigators, the female

student reported that after she had begun to perform oral sex on Plaintiff, Roommate engaged in

anal sex with her.

47.    Roommate was found “not responsible” for any sexual assault or for any code of conduct

violation.

48.    Prior to the female student’s allegations against him, Plaintiff was on track to graduate at

the end of the spring semester of 2017.

49.    Defendant suspended Plaintiff through the spring semester of 2017. As he had been

unable to complete his course work and his exams for the Spring semester of 2016 (as noted

above), Plaintiff was effectively suspended and banned from campus for three semesters.

50.    Moreover, as a result Defendant’s delay in its proceedings and reaching a decision,

Plaintiff did not enroll/register to study at another university or other institution of higher

learning for the fall 2016 semester while the appeal was in process.




                                                   7
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 8 of 21 PageID #: 8



51.    Plaintiff timely appealed Defendant’s decision to Stony Brook’s internal Appeals Board,

which Board denied his appeal on or about January 13, 2017.



Ramifications of Defendant’s Decision

52.    Defendant’s three-semester suspension of Plaintiff for sexual harassment, non-consensual

sexual contact and non-consensual sexual intercourse (e.g. rape) was reflected on his academic

transcript and was part of his permanent school record.

53.    This is extremely damaging to the prospects of any student hoping to continue his/her

academic studies at another university with the ultimate goal of entering the professional world

in almost any field of study.

54.    As Plaintiff’s chosen field of study is Physical Therapy, which involves physical contact

with clients, Defendant’s determination effectively destroyed any realistic chance of his

completing his degree in his chosen field and subsequently securing employment as a Physical

Therapist.

55.    Plaintiff had also paid tuition for the spring semester of 2016. By the time he withdrew,

this tuition was non-refundable. He lost it all.

56.    Moreover, due to his suspension, Plaintiff lost significant financial aid he had been given

for the time he was under suspension.

Article 78 Action

57.    On or about May 8, 2017, Plaintiff filed an Article 78 action against Defendant in the

Supreme Court of the State of New York, County of New York, alleging that Defendant’s

decision should be overturned because it was not supported by substantial evidence sufficient to

support its conclusion.



                                                   8
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 9 of 21 PageID #: 9



58.     On or about March 27, 2019, the New York Supreme Court, Appellate Division, Second

Department annulled Defendant’s determination and vacated Plaintiff’s suspension (the “Article

78 Decision”).

59.     In the Article 78 Decision, the Court held that Defendant’s determination “was not

supported by substantial evidence.” Indeed, the Court held that the determination “was based on

no evidence” and was “comprised of nothing more than surmise, conjecture or speculation.”

Article 78 Decision, emphasis added.

60.     As a result of the Article 78 Decision, the record of Plaintiff’s alleged sexual assault is

not to appear on his transcript.

61.     However, the Supreme Court’s decision did not compensate Plaintiff for his direct and

indirect financial losses, delays in his education, or for the emotional distress he suffered in

connection with Defendant’s conduct.

                                   FIRST CAUSE OF ACTION
                                20 U.S.C. § 1681 et seq.
                 TITLE IX OF THE EDUCATION AMENDMENTS OF 1972
                                 (Erroneous Outcome)


62.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as if

fully set forth herein.

63.     Title IX of the Education Amendments of 1972 provides, in relevant part, that:

        No person in the United States shall, on the basis of sex, be excluded from
        participation in, be denied the benefits of, or be subjected to discrimination under
        any education program or activity receiving Federal financial assistance.

64.     Upon information and belief, Defendants receive federal financial assistance for research

and development.

65.     Plaintiff’s gender is protected by Title IX.


                                                  9
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 10 of 21 PageID #: 10



66.       Defendants determined that Plaintiff violated its code of conduct based on the accusation

that Plaintiff had inserted his finger into the female student’s anus without her consent.

67.       As a result of Defendant’s prosecution, Plaintiff was suspended for three semesters.

68.       An intentional and motivating factor for Defendant’s imposition of this extreme and

outrageous penalty was Plaintiff’s gender.

69.       Based upon the forgoing, as a direct and proximate result of the Defendant’s conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

70.       By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.

                               SECOND CAUSE OF ACTION
                                   42 U.S.C. § 2000d et seq.
                        TITLE VI OF THE CIVIL RIGHTS ACT OF 1964

71.       The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

72.       Plaintiff is an African American and is a member of a protected class.

73.       Both Plaintiff and his white Roommate were accused of sexual malfeasance by the

female student, but only the Roommate was accused by the female student of having non-

consensual contact with her anus.


                                                   10
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 11 of 21 PageID #: 11



74.       However, Defendant found Plaintiff responsible for non-consensual contact with the

female student’s anus and was sanctioned.

75.       The Roommate was not found responsible for non-consensual contact with the female

student’s anus and was not sanctioned.

76.       Plaintiff suffered an adverse action in pursuit of his education by Stony Brook in that

Defendant found Plaintiff responsible for poking the female student’s butt based on insubstantial

evidence.

77.       An intentional and motivating factor for Defendant’s decision to prosecute the

proceeding and sanction Plaintiff was affected by Plaintiff’s race and/or ethnicity.

78.       As a result of defendants’ prosecution, Plaintiff was suspended thus interfering with his

education.

79.       Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

80.       By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.




                                                   11
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 12 of 21 PageID #: 12



                                     THIRD CAUSE OF ACTION
                                            42 USCS § 1981
                          (Equal Rights under the Law—Racial Discrimination)

     81.        Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

     82.        42 USCS § 1981 in relevant part requires that “[a]ll persons within the

jurisdiction of the United States shall have the same right in every State and Territory to make

and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all

laws and proceedings for the security of persons and property as is enjoyed by white citizens,

and shall be subject to like punishment, pains, penalties, taxes, licenses, and exactions of every

kind, and to no other”.

     83.        42 USCS § 1981 protects the African American student’s “enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship” pursuant to Stony

Brook’s University Student Conduct Code.

     84.        Stony Brook’s Code and related policies represent a contractual commitment to

Plaintiff.

     85.        As an African American, Plaintiff is a member of a protected class.

     86.        Plaintiff was qualified to attend Stony Brook, was accepted to Stony Brook and

was a student in good standing.

     87.        Plaintiff suffered adverse actions in that he was deprived of his contractual rights

pursuant to Stony Brook’s Code with regard to financial aid and tuition, and time frames in

connection with the disciplinary action.




                                                 12
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 13 of 21 PageID #: 13



      88.       Plaintiff also suffered violations to his academic well-being in that his access to

campus was restricted, he was removed from campus, and he was not permitted the right to delay

or reschedule exams.

        89.     Based upon the forgoing, as a direct and proximate result of the Defendant’s

conduct as alleged above, Plaintiff’s academic and career prospects, earning potential, and

reputation have been severely harmed and he has suffered loss of educational and professional

opportunities, loss of future career prospects, and other direct and consequential damages and has

suffered damages including pain, suffering, mental anguish, psychological trauma, emotional

distress, loss of capacity for the enjoyment of life.

        90.     By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest, attorneys’

fees, costs and other compensation in an amount to be determined upon the trial of this action.

      91.       As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements

pursuant to 42 USCS §1988.

                             FOURTH CAUSE OF ACTION
                   VIOLATION OF PROCEDURAL DUE PROCESS RIGHTS
                            PURSUANT TO 42 U.S.C. § 1983

      92.       Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

93.     This is a cause of action for violations of civil rights under 42 U.S.C. § 1983 against named

Defendants Matty A Orlich, and Kathryn N. Santiago.

94.     Plaintiff has a protected property and liberty interest in his reputation under the

Due Process Clause of the Fourteenth Amendment.

95.     The Defendants' actions deprived Plaintiff of his property and liberty interest in his

                                                   13
      Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 14 of 21 PageID #: 14



reputation without constitutionally-adequate pre-deprivation or post-deprivation process.

96.     Defendants enacted and enforced Stony Brook’s Code as to deprive Plaintiff of his due

process rights. In particular, Plaintiff was deprived of access to campus and classes,

financial/aid, reasonable time frames to adjudicate the disciplinary action, and adequate

procedural rights to evidence, counsel, and cross examination.

97.     Because of Defendants' actions, Plaintiff has suffered, and continues to suffer, by

depriving him of his constitutional rights.

98.     At all relevant times, Defendants acted under color of state law.

99.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to recover the costs of

this lawsuit, including his reasonable attorneys ' fees.

                              FIFTH CAUSE OF ACTION
                   VIOLATION OF SUBSTANTIVE DUE PROCESS RIGHTS
                            PURSUANT TO 42 U.S.C. § 1983

100.    Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

101.    This is a cause of action for violations of civil rights under 42 U.S.C. § 1983

against Defendants, Matty A Orlich, and Kathryn N. Santiago.

102.    Defendants' enactment and enforcement of the Policies and Procedures deprived Plaintiff of

his constitutionally-protected property and liberty interest in his reputation. In particular, Plaintiff

was deprived of access to campus and classes, financial/aid, reasonable time frames to adjudicate

the disciplinary action, and adequate procedural rights to evidence, counsel, and cross

examination.

103.    Defendants' actions in enacting and enforcing Stony Brooks Code were the product of

arbitrary state action rather than a conscientious, careful, and deliberate exercise of professional

judgment.

                                                    14
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 15 of 21 PageID #: 15



104.    The Defendants' actions were so lacking in any legal justification or factual basis, so falsely

created and so deliberately injurious to Plaintiff that they shock the conscience and violated Plaintiff

's substantive due process.

105.    At all relevant times, Defendants acted under color of state law.

106.    Defendants have damaged Plaintiff by depriving him of his constitutional rights.

107.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Walter is entitled to recover the costs of

this lawsuit, including his reasonable attorneys' fees.


                                   SIXTH CAUSE OF ACTION
                                    BREACH OF CONTRACT

108.    The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

109.    At all times relevant hereto, a contractual relationship existed between defendants and

Plaintiff pursuant Stony Brook’s Code.

110.    Defendants are required to act in accordance with this Code in adjudicating reports of

alleged violations of student conduct standards.

111.    For all the reasons set forth above, defendants materially breached its contract with

Plaintiff by failing to comply with its obligations, standards, policies, and procedures set forth in

the Code in the course of the Disciplinary Action against Plaintiff, and by subjecting him to a

blatantly arbitrary and capricious investigation and disciplinary proceeding.

112.    In particular, Plaintiff was deprived of access to campus and classes, financial/aid,

reasonable time frames to adjudicate the disciplinary action, and adequate procedural rights to

evidence, counsel, and cross examination.

113.    Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

                                                   15
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 16 of 21 PageID #: 16



been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

114.      By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.



                         SEVENTH CAUSE OF ACTION
          BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

115.      The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

116.      Based on the foregoing facts, Defendants violated the covenant of good faith and fair

dealing implied in its contracts with Plaintiff by subjecting him to an unfair, arbitrary and

capricious Disciplinary Action, and denying him the fruits of his contracts with Defendants.

117.      Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

118.      By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

                                                   16
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 17 of 21 PageID #: 17



attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.

                                   EIGTH CAUSE OF ACTION
                                   ESTOPPEL AND RELIANCE

119.      The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

120.      Defendants’ various standards, policies and procedures constitute representations and

promises that Defendants expected or should have reasonably expected would induce action or

forbearance by Plaintiff.

121.      Defendants expected or should have expected Plaintiff to accept Stony Brook’s offer of

admission, incur tuition and fee expenses, and choose not to attend other colleges based on its

express and implied promises, including that Stony Brook would provide Plaintiff with a fair,

impartial and thorough process in the event he was accused of a sexual misconduct violation.

122.      Plaintiff relied to his detriment on defendants’ express and implied promises and

representations.

123.      Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

124.      By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,




                                                   17
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 18 of 21 PageID #: 18



attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.


                             NINTH CAUSE OF ACTION
                   NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

125.      The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

126.      When Defendants undertake to investigate allegations of sexual and other misconduct

against one of its students, it owes that student a duty to protect him from foreseeable harm.

127.      By participating in the Disciplinary Action, Plaintiff reasonably relied upon defendants’

duty to protect him from harm.

128.      For all the reasons above, Defendants breached their duties of reasonable care.

129.      As a result, Plaintiff has suffered severe emotional distress.

130.      A reasonable person would have suffered severe emotional distress under the same or

similar circumstances.

131.      As a result of the foregoing, Plaintiff is entitled to recover damages in an amount to be

determined at trial, plus prejudgment interest and attorneys’ fees and costs.

                                    TENTH CAUSE OF ACTION
                                    NEGLIGENT SUPERVISION

132.      Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as if

fully set forth herein.

133.      The investigation and all related conduct occurred under Defendants’ authority and with

Defendants’ specific knowledge. The hearing panel’s decision and all related conduct also

occurred under Defendants’ authority and with Defendants’ specific knowledge. The appeal




                                                    18
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 19 of 21 PageID #: 19



decision and all related conduct also occurred under Defendants’ authority and with Defendants’

specific knowledge.

134.      Defendants failed to adequately supervise the investigator, the hearing panel and the

appeal process sufficiently to provide Plaintiff with a fair and impartial adjudication in accord

with Defendants’ policies and with applicable law.

135.      Defendants failed to adequately supervise the investigator, the hearing panel and the

appeal process sufficiently to provide Plaintiff with a non-discriminatory adjudication in accord

with Defendants’ policies and with applicable law.

136.      Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

137.      By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.

                           ELEVENTH CAUSE OF ACTION
                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

138.      The Plaintiff repeats, reiterates, and realleges each and every allegation set forth above as

if fully set forth herein.

139.      The actions of Defendants were willful and intentional.




                                                   19
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 20 of 21 PageID #: 20



140.      Defendants knew or should have known that its actions would cause Plaintiff severe

emotional distress and hopelessness.

141.      Defendants’ conduct was extreme and outrageous, beyond the bounds of decency, and

utterly intolerable in a civilized community.

142.      Defendants’ conduct was the direct and proximate cause of Plaintiff’s severe emotional

distress in which he has had extreme sense of hopelessness, as if his life had no meaning.

143.      Based upon the forgoing, as a direct and proximate result of the Defendants’ conduct as

alleged above, Plaintiff’s academic and career prospects, earning potential, and reputation have

been severely harmed and he has suffered loss of educational and professional opportunities, loss

of future career prospects, and other direct and consequential damages and has suffered damages

including pain, suffering, mental anguish, psychological trauma, emotional distress, loss of

capacity for the enjoyment of life.

144.      By reason of the forgoing, Plaintiff is entitled to all legal and equitable remedies

available including an award of liquidated and punitive damages, prejudgment interest,

attorneys’ fees, costs and other compensation in an amount to be determined upon the trial of this

action.



                                       PRAYER FOR RELIEF



WHEREFORE, Plaintiff respectfully requests the Court: a) Order Defendant to verify this

reversal and expungement of Plaintiff’s education record by providing Plaintiff with certification

to third parties that the findings and sanction have been reversed and expunged from Plaintiff’s

education record; b) Award Plaintiff compensatory damages in in an amount to be determined at

trial, including, without limitation, damages to physical well-being, emotional and psychological

                                                   20
    Case 2:19-cv-06039 Document 1 Filed 10/25/19 Page 21 of 21 PageID #: 21



damages, damages to reputation, past and future economic losses, loss of educational and

professional opportunities, loss of future career prospects, and other direct and consequential

damages; c) Award Plaintiff prejudgment interest; d) Award Plaintiff attorneys’ fees and costs

pursuant to statutory or common law doctrines providing for such award; and e) Grant Plaintiff

such other and further relief that the Court deems just and proper.



                        PLAINTIFF DEMANDS A TRIAL BY JURY


Dated: October 22, 2019               THE KAPLAN LAW OFFICE
       New York, New York
                                      /s/ Susan   Kaplan
                                     _____________________________
                                     SUSAN R. KAPLAN (SRK1735)
                                     30 Wall Street, 8th Floor
                                     New York, NY 10005
                                     Tel. 347-683-2505




                                                  21
